UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1570


PAM KINCAID,

                Plaintiff - Appellant,

          v.

JAMES W. ANDERSON; RUSSELL COUNTY (VIRGINIA) DEPARTMENT OF
SOCIAL   SERVICES;  BOARD   OF RUSSELL  COUNTY  (VIRGINIA)
DEPARTMENT OF SOCIAL SERVICES,

                Defendants - Appellees,

          and

RUSSELL COUNTY (VIRGINIA); HARRY FERGUSON, Chairman of the
Board of Social Services of Russell County (Virginia); ROGER
BROWN, Vice-Chairman of the Board of Social Services of
Russell County (Virginia); LAUREL RASNICK, Member of the
Board of Social Services of Russell County (Virginia); BILL
HALE, Member of the Board of Social Services of Russell
County (Virginia); REBECCA DYE, Member of the Board of
Social Services of Russell County (Virginia),

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:14-cv-00027-JPJ-PMS)


Submitted:   February 28, 2017              Decided:   March 3, 2017


Before DUNCAN and THACKER, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Melvin E. Williams, MEL WILLIAMS PLC, Roanoke, Virginia, for
Appellant.   Edward G. Stout, Jr., Bristol, Virginia; Henry S.
Keuling-Stout, KEULING-STOUT, P.C., Big Stone Gap, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Pam Kincaid filed a complaint asserting numerous causes of

action arising from her employment as a social work supervisor

with the Russell County, Virginia, Department of Social Services

(“RCDSS”).               Kincaid       asserted           sex-        and     religion-based

discrimination, harassment, and retaliation claims under Title

VII   of   the        Civil   Rights     Act   of     1964,      42    U.S.C.        §§ 2000e    -

2000e-17 (2012), and claims under the Family and Medical Leave

Act of 1993, 29 U.S.C.A. §§ 2601-2654 (West 2012 & Supp. 2016),

against Russell County, RCDSS, and the RCDSS Board.                                    She also

raised     claims        against       these    Defendants,            as     well     as   five

individual members of the Board and her former supervisor, James

W. Anderson, for due process violations under 42 U.S.C. § 1983

(2012)     and        for     defamation       and     intentional            infliction        of

emotional    distress          under    Virginia       law.        Kincaid        appeals     the

district     court’s          orders    dismissing         most       of    her   claims      and

granting summary judgment to Defendants on the remaining claims.

Finding no reversible error, we affirm.

      Kincaid         first    contests      the     district      court’s        ruling     that

RCDSS,     the    Board,       and     the   Board     members         in    their     official

capacities were entitled to state sovereign immunity from all of

her claims except for those brought under Title VII.                                  We review

questions        of    sovereign       immunity      de    novo.            Wright    v.    North

Carolina, 787 F.3d 256, 261 (4th Cir. 2015).                                While states are

                                               3
generally immune from suit in federal court, this immunity “does

not extend to suits prosecuted against a municipal corporation

or other governmental entity which is not an arm of the State.”

Alden v. Maine, 527 U.S. 706, 756 (1999).

      In determining whether a governmental entity is an arm of

the   state,    the   most    important          factor   is    “whether    a   judgment

against the governmental entity would have to be paid from the

State’s treasury.”           Cash v. Granville Cty. Bd. of Educ., 242

F.3d 219, 223 (4th Cir. 2001).                   As the record here contains no

evidence regarding this factor, we look to “(1) the degree of

control that the State exercises over the entity or the degree

of autonomy from the State that the entity enjoys; (2) the scope

of the entity’s concerns—whether local or statewide—with which

the entity is involved; and (3) the manner in which State law

treats the entity.”           Id. at 224.           We discern no error in the

district    court’s      conclusion          that     these      considerations,      on

balance, weigh in favor of RCDSS functioning as an arm of the

state.     We    therefore        affirm     the    district      court’s       sovereign

immunity determination.

      Next, Kincaid challenges the district court’s dismissal of

her due process and state-law causes of action against the Board

members in their individual capacities for failure to state a

claim.     We   review       de   novo   a   district       court’s   dismissal      for

failure    to   state    a    claim,     accepting        the   complaint’s      factual

                                             4
allegations as true and drawing all reasonable inferences in the

nonmoving party’s favor.            Kensington Volunteer Fire Dep’t v.

Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012); see Fed. R.

Civ.     P.    12(b)(6).     To     survive     a   motion   to   dismiss,     the

complaint’s factual allegations “must be enough to raise a right

to relief above the speculative level.”                   Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007).                  Under this standard, bare

legal conclusions “are not entitled to the assumption of truth”

and are insufficient to state a claim.                 Ashcroft v. Iqbal, 556

U.S. 662, 679 (2009).

       We agree with the district court that Kincaid failed to

state a claim against the individual Board members with respect

to any of her causes of action.               First, because Kincaid held her

supervisory position with RCDSS on a probationary basis, she had

no constitutionally protected property interest in continuing to

hold that position.         See Bd. of Regents of State Colleges v.

Roth, 408 U.S. 564, 577 (1972); Andrew v. Clark, 561 F.3d 261,

269 (4th Cir. 2009).           As a result, the Board’s decision to

demote    her    temporarily   to    a   nonsupervisory      position   did    not

violate the Fourteenth Amendment due process clause.                    Nor did

Kincaid       adequately   state    a    due    process   claim   concerning     a

protected liberty interest, for she failed to allege that any

Board member made public the reasons for her demotion.                        See



                                          5
Sciolino v. City of Newport News. Va., 480 F.3d 642, 645-46 (4th

Cir. 2007).

       Similarly,      the       absence   of    an   allegation     that       the   Board

members     published        a    false    statement       about    Kincaid       fatally

undermines her defamation claim.                      See Jordan v. Kollman, 612

S.E.2d    203,        206-07       (Va.    2005).          Furthermore,         Kincaid’s

allegations against the Board members do not remotely approach

the    level   of   outrageousness         necessary      to     sustain    a    claim   of

intentional infliction of emotional distress under Virginia law.

See    Russo     v.     White,       400     S.E.2d       160,     162     (Va.       1991).

Consequently, we affirm the district court’s dismissal of all

claims against the Board members in their individual capacities.

       Finally, Kincaid argues that the district court erred by

granting summary judgment to RCDSS and the Board on her Title

VII claims, and to Anderson on all claims directed against him.

We    review   de   novo     a    district      court’s    order    granting      summary

judgment.      Harris v. Norfolk S. Ry. Co., 784 F.3d 954, 962 (4th

Cir. 2015).         Summary judgment is appropriate only where “there

is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”                           Fed. R. Civ. P.

56(a).    In determining whether a genuine issue of material fact

exists, we view the facts, and draw all reasonable inferences

therefrom, in the light most favorable to the nonmoving party.

Smith v. Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014).

                                             6
      In    reviewing    this       issue,      we    first       conclude        that    the

district court committed no reversible error by declining to

consider     Kincaid’s       interrogatory           responses        when    ruling        on

Defendants’      motions        for        summary         judgment.               Although

interrogatory       answers     are    appropriate             materials     for    summary

judgment     purposes,       Fed.     R.   Civ.      P.        56(c)(1)(A),        Kincaid’s

responses    here     were    not   properly         attested,        and   the    district

court did not abuse its discretion in refusing to accept them.

See Fed. R. Civ. P. 33(b)(3), (5); Nader v. Blair, 549 F.3d 953,

963 (4th Cir. 2008) (stating standard of review).                             We further

agree with the district court that the other evidence in the

record fails to establish a genuine dispute of material fact

with regard to any of Kincaid’s remaining claims, and we thus

affirm the district court’s grant of summary judgment.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with     oral    argument       because         the   facts    and       legal

contentions     are   adequately       presented          in    the   materials      before

this court and argument would not aid the decisional process.



                                                                                   AFFIRMED




                                            7